Putnam Investments One Post Office Square Boston, MA 02109 February 4, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Asset Allocation Trust (Reg. Nos. (33-51017) (811-07121) (the Funds) Post-Effective Amendment No. 20 to Registration Statement on Form N-1A Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Funds hereby certify that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 20 to the Funds Registration Statement on Form N-1A (the Amendment) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on January 28, 2011. Comments or questions concerning this certificate may be directed to Carlo Forcione at 1-800-225-2465, ext. 1-1224. Very truly yours, Putnam Asset Allocation Funds By: /s/ Jonathan S. Horwitz Jonathan S. Horwitz Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison cc: Emma Eriksson Broomhead, Esq. Ropes & Gray LLP
